DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2019/0028167) in view of Zhang (US 2022/0321240).

2.	As per claim 1, Chang teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: generate a report indicating a mapping between one or more antenna panels and one or more beam indications (Chang, ¶0083. Furthermore, it is well known in the art to map antenna panel and beams for improving the quality and efficiency of communication -see Zhang US 2022/0321240 for example ¶0061. Therefore, taking the combined teaching of Chang and Zhang as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of improving the quality and efficiency of communication.); and transmit, to a base station, the report indicating the mapping (Chang, ¶0083).  

3.	 Claim 22 is similarly analyzed as claim 1 for obviousness reasons discussed above. 

4.	As per claim 2, Chang in view of Zhang teaches the UE of claim 1, wherein the report is generated based at least in part on a triggering condition configured by a base station (Zhang, ¶0038).  

5.	 Claim 23 is similarly analyzed as claim 2 for obviousness reasons discussed above. 

6.	As per claim 3, Chang in view of Zhang teaches the UE of claim 1, wherein the one or more processors, when generating the report, are configured to determine that a beam indication mapping is to switch from a first antenna panel to a second antenna panel based at least in part on a determination that one of: a difference between a signal strength of a downlink reference signal for a beam indication at the second antenna panel and a signal strength of the downlink reference signal for the beam indication at the first antenna panel satisfies a strength difference threshold (Zhang, ¶0060), or a difference between a signal quality of the downlink reference signal for the beam indication at the second antenna panel and a signal quality of the downlink reference signal for the beam indication at the first antenna panel satisfies a quality difference threshold (Zhang, ¶0060).  

7.	 Claim 24 is similarly analyzed as claim 3 for obviousness reasons discussed above. 

8.	As per claim 4, Chang in view of Zhang teaches the UE of claim 1, wherein the report is generated based at least in part on whether a power status of the UE satisfies a power threshold (Zhang, ¶0041).  

9.	 Claim 25 is similarly analyzed as claim 4 for obviousness reasons discussed above. 

10.	As per claim 5, Chang in view of Zhang teaches the UE of claim 1, wherein, after transmitting the report, the one or more processors are configured to apply the mapping after a specified time duration (Zhang, ¶0043).  

11.	 Claim 29 is similarly analyzed as claim 5 for obviousness reasons discussed above. 

12.	As per claim 6, Chang in view of Zhang teaches the UE of claim 1, wherein, after receiving an acknowledgement of the report from the base station, the one or more processors are configured to apply the mapping after a specified time duration (Zhang, ¶0043).  

13.	 Claim 30 is similarly analyzed as claim 6 for obviousness reasons discussed above. 

14.	As per claim 7, Chang in view of Zhang teaches the UE of claim 1, wherein the one or more processors are configured to: transmit an acknowledgement to the base station; and after transmitting the acknowledgement of the report from the base station, apply the mapping after a specified time duration (Zhang, ¶0057).  

15.	As per claim 8, Chang in view of Zhang teaches the UE of claim 1, wherein the one or more processors are configured to select an antenna panel, from among the one or more antenna panels, to map to a beam indication of the one or more beam indications, based at least in part on a panel selection rule (Chang, ¶0022-0023).  

16.	As per claim 9, Chang in view of Zhang teaches the UE of claim 1, wherein the one or more processors, when transmitting the report, are configured to transmit the report in a medium access control control element (MAC CE) (Chang, ¶0033-0036) and one of multiplex the report with an uplink transmission that is scheduled with an uplink grant, transmit the MAC CE in a resource indicated by an uplink grant that is received after transmitting a scheduling request, or transmit the MAC CE in a resource indicated by an uplink grant that is associated with a random access channel procedure (Chang, ¶0033-0036).  

17.	As per claim 10, Chang in view of Zhang teaches the UE of claim 1, wherein the report includes a current antenna panel identifier mapped to a beam indication identifier, wherein the beam indication identifier corresponds to one of a transmission configuration indicator (TCJ) state identifier, an uplink TCJ state identifier, a spatial relation identifier, or a joint uplink-downlink TCJ state identifier (Zhang, ¶0054-0056).  

18.	As per claim 11, Chang in view of Zhang teaches the UE of claim 1, wherein the report includes one or more candidate antenna panel identifiers for mapping to a beam indication identifier, wherein each of the one or more candidate antenna panel identifiers includes one or more of a downlink antenna panel identifier, an uplink antenna panel identifier, or a joint uplink-downlink panel identifier, (Zhang, ¶0054-0056) and wherein the beam indication identifier corresponds to one of a transmission configuration indicator (TCJ) state identifier, an uplink TCJ state identifier, a spatial relation identifier, or a joint uplink-downlink TCJ state identifier (Zhang, ¶0054-0056).  

19.	As per claim 12, Chang in view of Zhang teaches the UE of claim 1, wherein the one or more processors are configured to apply a received mapping between the one or more antenna panels and the one or more beam indications, wherein the received mapping is received from the base station after transmitting the report (Chang, ¶0020).  

20.	As per claim 13, Chang teaches a base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: receive a report indicating a mapping between one or more antenna panels of a user equipment (UE) and one or more beam indications (Chang, ¶0083. Furthermore, it is well known in the art to map antenna panel and beams for improving the quality and efficiency of communication -see Zhang US 2022/0321240 for example ¶0061. Therefore, taking the combined teaching of Chang and Zhang as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of improving the quality and efficiency of communication.; and transmit, to the UE, one of an indication to apply the mapping indicated by the report, an indication to apply a modified mapping, or an indication to not apply the mapping (Chang, ¶0083).  

21.	 Claim 26 is similarly analyzed as claim 13 for obviousness reasons discussed above. 

22.	As per claim 14, Chang in view of Zhang teaches the base station of claim 13, wherein the one or more processors are configured to transmit, to the UE, a triggering condition for transmitting the report, a quantity of antenna panels for the report, or a power threshold for determining whether the report is to be transmitted (Zhang, ¶0038). 
 
23.	 Claim 27 is similarly analyzed as claim 14 for obviousness reasons discussed above. 

24.	As per claim 15, Chang in view of Zhang teaches the base station of claim 13, wherein the one or more processors, when receiving the report, are configured to receive the report in uplink control information (UCI) on a configured uplink resource or multiplexed with an uplink transmission that is scheduled with an uplink grant (Zhang, ¶0048).  

25	As per claim 16, Chang in view of Zhang teaches the base station of claim 13, wherein the one or more processors, when receiving the report, are configured to receive the report in a medium access control control element (MAC CE) (Chang, ¶0033-0036)and one of: receive the report multiplexed with an uplink transmission that is scheduled with an uplink grant, receive the MAC CE in a resource indicated by an uplink grant that is based at least in part on a scheduling request, or receive the MAC CE in a resource indicated by an uplink grant that is associated with a random access channel procedure (Chang, ¶0033-0036).  

26.	As per claim 17, Chang in view of Zhang teaches the base station of claim 13, wherein the report includes a current antenna panel identifier mapped to a beam indication identifier, wherein the beam indication identifier corresponds to one of a transmission configuration indicator (TCJ) state identifier, an uplink TCJ state identifier, a spatial relation identifier, or a joint uplink-downlink TCJ state identifier (Zhang, ¶0054-0056).  

27.	As per claim 18, Chang in view of Zhang teaches the base station of claim 13, wherein the report includes one or more candidate antenna panel identifiers for mapping to a beam indication identifier, wherein each of the one or more candidate antenna panel identifiers includes one or more of a downlink antenna panel identifier, an uplink antenna panel identifier, or a joint uplink-downlink panel identifier, (Zhang, ¶0054-0056) and wherein the beam indication identifier corresponds to one of a transmission configuration indicator (TCJ) state identifier, an uplink TCJ state identifier, a spatial relation identifier, or a joint uplink-downlink TCJ state identifier (Zhang, ¶0054-0056).  

28.	As per claim 19, Chang in view of Zhang teaches the base station of claim 13, wherein the one or more processors are configured to transmit, to the UE, a panel selection rule for selecting an antenna panel, from among the one or more antenna panels, to map to a beam indication of the one or more beam indications (Chang, ¶0044).  

29.	 Claim 28 is similarly analyzed as claim 19 for obviousness reasons discussed above. 

30.	As per claim 20, Chang in view of Zhang teaches the base station of claim 13, wherein the one or more processors are configured to transmit, to the UE, a specified time duration for applying the mapping after transmitting the report (Zhang, ¶0043).  

31.	 Claim 29 is similarly analyzed as claim 20 for obviousness reasons discussed above. 

32.	As per claim 21, Chang in view of Zhang teaches the base station of claim 13, wherein the one or more processors are configured to transmit, to the UE, a specified time duration for applying the mapping after receiving an acknowledgement of the report from the base station (Zhang, ¶0057).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637